          Case 5:19-cv-00780-JKP Document 63 Filed 04/28/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MT. HAWLEY INSURANCE                             §
COMPANY,                                         §
                                                 §                 SA-19-CV-00780-JKP
                   Plaintiff,                    §
                                                 §
vs.                                              §
                                                 §
HCS 410 HOLDINGS, LLC,                           §
                                                 §
                   Defendant.                    §

                   ORDER RETURNING CASE TO DISTRICT COURT

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all non-dispositive pretrial proceedings. On this day, the undersigned held a

Status Conference in this case to address whether there are any pretrial matters remaining for the

undersigned’s consideration before returning the case to the District Court for a trial setting. All

pretrial deadlines have expired, and the District Court recently denied Defendant’s motion for

summary judgment and dismissed as moot Defendant’s motion to strike. At the conference,

Defendant informed the Court that it intends to file a motion for reconsideration asking the Court

to rule on its argument regarding the alleged mistake by the umpire, and because Defendant’s

position is that the ruling on the summary judgment motion did not moot the motion to strike.

The parties agreed that there are no further matters for the undersigned’s consideration and that

they are ready for a trial setting. Accordingly, all matters referred to the Magistrate Judge have

been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.




                                                 1
  Case 5:19-cv-00780-JKP Document 63 Filed 04/28/21 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 28th day of April, 2021.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE




                                       2
